IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHELLE LYNN FRY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2536

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 9, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Michelle Lynn Fry, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the September 4, 2012, judgment and sentence, in Hamilton County

Circuit Court case number 11-135-CF-B. Upon issuance of mandate in this cause, a

copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for

appointed counsel, the trial court shall appoint counsel to represent petitioner on

appeal.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.